DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent granted on US Application 16735932 and 16735939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Terrance J. Edwards (Reg. No. 50,254) on 09/07/2021.
The application has been amended as follows: 
Claim 13 is cancelled.
Claims 1-31 are amended as follows:

	Regarding claim 1,
	1. (Currently Amended) A method comprising:
               actuating an emitter to emit a plurality of pulses of electromagnetic radiation; 
               sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an image sensor to generate a plurality of exposure frames, wherein the plurality of exposure frames comprises a fluorescence exposure frame sensed in response to an emission of a fluorescence excitation wavelength of electromagnetic radiation for fluorescing a reagent; 
                generating a reference frame for use in removing fixed pattern noise from the plurality of exposure frames, wherein the reference frame is based on dark frame data captured when the emitter is not emitting electromagnetic radiation; and
                reducing fixed pattern noise in an exposure frame of the plurality of exposure frames by subtracting the reference frame from the exposure frame; 
                filtering electromagnetic radiation to prevent the image sensor from sensing the fluorescence excitation wavelength of electromagnetic radiation; and
                providing the fluorescence exposure frame to a corresponding system configured to determine a location of a tissue structure within a scene based on the fluorescence exposure frame;
                wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises one or more of:
                electromagnetic radiation having a wavelength from 
                electromagnetic radiation having a wavelength from 790 nm to 

	Regarding claim 2,


	Regarding claim 3,
	3. (Original) The method of claim 1, wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.  

	Regarding claim 4,
	4. (Original) The method of claim 3, wherein the pattern of varying wavelengths of electromagnetic radiation comprises a zero-emission period wherein the emitter does not pulse electromagnetic radiation, and wherein the method further comprises sensing the dark frame data with the pixel array during the zero-emission period.  

	Regarding claim 5,
	5. (Original) The method of claim 1, further comprising sensing a plurality of dark exposure frames with the pixel array when the emitter is not emitting electromagnetic radiation, wherein each of the plurality of dark exposure frames comprises dark frame data.  

	Regarding claim 6,
	6. (Original) The method of claim 5, wherein the plurality of dark exposure frames are interspersed within the plurality of exposure frames.  


	7. (Original) The method of claim 5, wherein generating the reference frame comprises generating a plurality of reference frames based on the plurality of dark exposure frames, and TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -3-wherein the method further comprises enhancing precision of at least one reference frame of the plurality of reference frames by sampling subsequent dark frame data from subsequent dark exposure frames.  

	Regarding claim 8,
	8. (Original) The method of claim 7, wherein enhancing precision of the at least one reference frame comprises accounting for the subsequent dark frame data from the subsequent dark exposure frames using exponential smoothing.  

	Regarding claim 9,
	9. (Original) The method of claim 1, wherein generating the reference frame comprises interpolating two or more instances of dark frame data from two or more dark exposure frames captured at different integration times.  

	Regarding claim 10,
	10. (Original) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.  

	Regarding claim 11,


	Regarding claim 12,
	12. (Original) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.  

	Regarding claim 13,
	13. (Canceled) 

	Regarding claim 14,
	14. (Currently Amended) The method of claim [[13]] 1, further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.  

	Regarding claim 15,
	15. (Previously Presented) The method of claim 14, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
  
	Regarding claim 16,
	16. (Original) The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image 

	Regarding claim 17,
	17. (Original) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.  

	Regarding claim 18,
	18. (Original) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.  

	Regarding claim 19,
	19. (Original) The method of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.  

	Regarding claim 20,
	20. (Currently Amended) A system comprising: 

	an image sensor comprising a pixel array for sensing reflected electromagnetic radiation to generate a plurality of exposure frames, wherein the plurality of exposure frames comprises a fluorescence exposure frame sensed in response to an emission of a fluorescence excitation wavelength of electromagnetic radiation for fluorescing a reagent; and 
	one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: 
	generating a reference frame for use in removing fixed pattern noise from the plurality of exposure frames, wherein the reference frame is based on dark frame data captured when the emitter is not emitting electromagnetic radiation; and 
	reducing fixed pattern noise in an exposure frame of the plurality of exposure frames by subtracting the reference frame from the exposure frame; TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 
	filtering electromagnetic radiation to prevent the image sensor from sensing the fluorescence excitation wavelength of electromagnetic radiation; and
            providing the fluorescence exposure frame to a corresponding system configured to determine a location of a tissue structure within a scene based on the fluorescence exposure frame;
	-6-wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: 
	electromagnetic radiation having a wavelength from about 770 nm to about 795 nm; or 	electromagnetic radiation having a wavelength from about [[770]] 790 nm to about 815 nm.  

	Regarding claim 21,


	Regarding claim 22,
	22. (Original) The system of claim 20, wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.  

	Regarding claim 23,
	23. (Previously Presented) The system of claim 22, wherein the pattern of varying wavelengths of electromagnetic radiation comprises a zero-emission period wherein the emitter does not pulse electromagnetic radiation, and wherein the instructions further comprise sensing the dark frame data with the pixel array during the zero-emission period.  

Regarding claim 24,
	24. (Original) The system of claim 20, wherein the pixel array senses a plurality of dark exposure frames over a plurality of instances when the emitter is not emitting electromagnetic radiation, wherein each of the plurality of dark exposure frames comprises dark frame data.  

	Regarding claim 25,
	25. (Previously Presented) The system of claim 24, wherein the instructions are such that generating the reference frame comprises generating a plurality of reference frames based on the plurality of dark exposure frames, and wherein the instructions further comprise enhancing precision 

	Regarding claim 26,
	26. (Previously Presented) The system of claim 20, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a fluorescence exposure frame created by the image sensor, and wherein the instructions further comprise providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.  

	Regarding claim 27,
	27. (Previously Presented) The system of claim 26, wherein the instructions further comprise: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. 
 
	Regarding claim 28,
	28. (Previously Presented) The system of claim 27, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.  

	Regarding claim 29,


	Regarding claim 30,
	30. (Previously Presented) The system of claim 20, further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.  

	Regarding claim 31,
	31. (Previously Presented) The system of claim 20, further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 815 nm.

REASON FOR ALLOWANCE
	The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 20, the closet prior art does not specifically teach or reasonably suggest wherein the plurality of exposure frames comprises a fluorescence exposure frame sensed in response to an emission of a fluorescence excitation wavelength of electromagnetic radiation for fluorescing a reagent;  filtering electromagnetic radiation to prevent the image sensor from sensing the fluorescence excitation wavelength of electromagnetic radiation; and providing the fluorescence exposure frame to a corresponding system configured to determine a location of a tissue structure within a scene based on the fluorescence exposure frame; electromagnetic radiation having a wavelength from about 770 nm to about 795 nm; or electromagnetic radiation having a wavelength from about 790 nm to about 815 nm. Dependent claims 2-12, 14-19, and 21-31 are allowed for the reasons concerning the independent claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-12 and 14-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        09/07/2021